The opinion of the court was delivered
Per Curiam.
This is a compensation case in which the Division of Workmen’s Compensation allowed recovery for a heart-death allegedly arising out of and in the course of employment. Upon appeal, the County Court affirmed. The Appellate Division reversed on appeal on the ground that causality had not been established. This Court granted certification. 47 N. J. 240 (1966).
We have examined the record and agree with the conclusion ■of the Appellate Division.
Affirmed.
For affirmance — Chief Justice Weintraub and Justices Jacobs, Francis, Proctor, Hall, Schettino and Haneman—7.
For reversal — None.